t c memo united_states tax_court bradley k morrison petitioner v commissioner of internal revenue respondent docket no filed date william e taggart jr and barbara n doherty for petitioner patricia montero for respondent supplemental memorandum opinion vasquez judge this case is before the court on remand from the u s court_of_appeals for the ninth circuit for further consideration consistent with its opinion in morrison v this opinion supplements our prior opinion morrison v commissioner tcmemo_2006_103 commissioner 565_f3d_658 9th cir revg and remanding tcmemo_2006_103 after concessions the issue for decision on remand is whether petitioner incurred attorney’s fees we hold that he did not background we summarize relevant background from morrison v commissioner supra and set forth additional details for purposes of deciding the issue on remand at all relevant times petitioner bradley k morrison resided in belmont california during and petitioner and nariman teymourian teymourian owned percent and percent of caspian respondent concedes that petitioner is a prevailing_party that he exhausted all administrative remedies available and that he meets the net_worth requirement of sec_7430 in addition pursuant to the stipulation of settled issues filed with the court on date petitioner’s claim is limited to those costs and expenses if any he incurred on or after date which was the date of his qualified settlement offer unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the court_of_appeals in its opinion noted the possibility that petitioner may have paid attorney’s fees if we find that he paid full consideration in exchange for caspian’s agreement to pay his fees see 565_f3d_658 n 9th cir revg and remanding tcmemo_2006_103 petitioner does not make this argument on brief and we find nothing in the record to support it in addition respondent argues that petitioner unreasonably protracted the proceedings and that in the event petitioner is entitled to recover fees he is not entitled to recover fees at an enhanced rate in the light of our holding that petitioner did not incur litigation costs we find it unnecessary to address respondent’s additional arguments consulting group inc caspian respectively petitioner served as caspian’s vice president of engineering and also was employed in a technical capacity in the internal_revenue_service irs began an audit of caspian’s and income_tax returns its examination soon expanded to include separate audits of petitioner’s teymourian’s and teymourian’s wife’s personal tax returns for the same period each of the four taxpayers was represented by the law firm taggart hawkins counsel caspian paid the legal fees for all four taxpayers in in the midst of the irs’ examinations petitioner sold his stock in caspian back to caspian pursuant to a stock buyout agreement the buyout agreement prepared by counsel petitioner also resigned from his position as vice president of engineering and as an employee of caspian leaving teymourian as the sole owner of caspian the irs’ examination of petitioner’s returns did not end with the sale of his caspian stock the taxpayers executed an engagement letter ie written disclosure agreement with counsel dated date the principal reason for the letter was to advise the taxpayers of the buyout agreement states that its effective date was date the engagement letter was signed and dated by caspian teymourian and teymourian’s wife on date and by petitioner on date the potential conflicts of interest that could arise from counsel’s joint representation of them the letter specifically stated that counsel could not provide an accurate estimate of the fees and costs likely to be incurred on date respondent issued a statutory_notice_of_deficiency to petitioner for and respondent also issued notices of deficiency to caspian and teymourian for the same years teymourian decided that the issues involved in all of the cases were important and he wanted to ensure that the cases were properly handled on date petitioner timely filed a petition with the court after a trial on the merits the court issued an opinion finding in favor of petitioner on the major issues in the case see morrison v commissioner tcmemo_2005_53 counsel represented petitioner throughout the irs examination and tax_court litigation and caspian continued to pay all of petitioner’s legal fees even though his relationship with teymourian had soured and he was no longer associated with caspian caspian and teymourian petitioned the tax_court and won favorable judgments see teymourian v commissioner tcmemo_2005_232 caspian consulting grp inc v commissioner tcmemo_2005_54 respondent also determined deficiencies for and against teymourian’s wife because she had filed joint income_tax returns with teymourian she filed a separate petition petitioner filed a motion for award of litigation costs which we denied see morrison v commissioner tcmemo_2006_ we held that petitioner had not incurred litigation costs because a separate_entity paid all costs in issue petitioner appealed the court_of_appeals for the ninth circuit rejected our definition of incur as too narrow after a discussion of the policy behind sec_7430 and relevant caselaw it held that when a third party who has no direct interest in the litigation pays fees on behalf of a taxpayer the taxpayer incurs the fees so long as he assumes an absolute obligation to repay the fees regardless of whether he successfully moves for an award under sec_7430 or a contingent obligation to pay the fees in the event that he is able to recover them under sec_7430 morrison v commissioner f 3d pincite with respect to petitioner the court_of_appeals found it difficult to discern the exact nature of the agreement between caspian and morrison regarding the repayment of attorneys’ fees or even determine whether such an agreement exists id its we defined incur for purposes of sec_7430 as to become liable or subject_to bring down upon oneself the court_of_appeals articulated the test using similar language earlier in its opinion we hold instead that a taxpayer can ‘incur’ attorneys’ fees if he assumes either a noncontingent obligation to repay the fees advanced on his behalf at some later time or a contingent obligation to repay the fees in the event of their eventual recovery morrison v commissioner supra pincite review of the written disclosure agreement ie the engagement letter revealed that it is silent on precisely how the payment and reimbursement of fees were to be handled the court_of_appeals stated because the tax_court took the view that a litigant can never incur fees if the fees are first paid_by a third party it did not sort out the precise nature of the relationship between caspian and morrison and so did not determine whether caspian agreed to pay some or all of morrison’s fees as consideration for an earlier transaction or whether morrison assumed a contingent or noncontingent repayment obligation we therefore remand to the tax_court to apply the definition we have adopted of incurred after determining the precise nature of the fee agreement if any between caspian and morrison id pincite on date we held an evidentiary hearing to gather additional evidence needed to carry out the court of appeals’ mandate respondent and petitioner filed supporting briefs with the court on august and respectively discussion petitioner has the burden of establishing that all of the requirements of sec_7430 have been satisfied see rule e 88_tc_492 accordingly petitioner bears the burden of proving that he assumed an obligation to repay attorney’s fees on date petitioner filed a motion for recovery_of additional litigation costs for costs incurred after our date memorandum opinion we shall deny that motion consistent with our findings in this opinion petitioner argues that he had both an absolute and a contingent obligation to repay the fees respondent argues there is no evidence of an agreement to repay the fees under any circumstances noncontingent obligation petitioner argues that he was liable for the attorney’s fees because he was ultimately responsible for them if caspian could not pay according to petitioner this is because he was a party to the engagement letter and counsel expected to be paid for the services provided petitioner also contends that counsel charged all of its time related to his case to him directly the test articulated by the court_of_appeals is whether petitioner has an absolute obligation to repay caspian ie a present obligation that does not depend on a future recovery_of fees not whether he was obligated to pay counsel in the event caspian failed to pay in the first instance in other words the relevant inquiry is whether petitioner is indebted to caspian for the amounts caspian paid to counsel on his behalf petitioner’s argument focuses incorrectly on his supposed obligation to pay the fees to counsel directly if caspian failed to pay for such we note that there is no evidence that counsel charged petitioner directly in fact the court_of_appeals stated in its opinion that the firm billed all of its hours to an account entitled ‘caspian ’ and caspian paid all of the associated fees see morrison v commissioner f 3d pincite services rather than on an obligation to repay caspiandollar_figure nothing in teymourian’s testimony supports the idea that he expects caspian to be reimbursed regardless of any recovery or that petitioner assumed such an obligation there is simply no evidence to support a finding that petitioner assumed an absolute obligation to repay the fees caspian advanced contingent obligation petitioner argues that he and teymourian orally agreed as part of the stock buyout agreement that caspian would be entitled to any recovery_of litigation costs from respondent relating to the litigation costs that caspian paid on behalf of petitioner however petitioner has introduced no evidence to support such an oral agreementdollar_figure in fact teymourian credibly testified that he in addition the eventuality petitioner invites us to consider is hypothetical in the extreme considering caspian did pay all the fees in the first instance moreover par of the buyout agreement states this agreement supersedes any and all agreements either oral or written between the parties hereto with respect to the subject matter hereof each party to this agreement acknowledges that no representations inducements promises or agreements written or oral have been made by any party or anyone acting on behalf of any party which are not embodied herein and that no other agreement statement or promise not contained in this agreement shall be valid or binding with respect to the subject matter hereof any modification or amendment of this agreement shall be effective only if such modification or amendment is in writing and signed by the party to be charged with such modification or amendment does not recall discussing the issue with petitioner specifically he said yes i don’t i--my understanding i never discussed with petitioner whether or not--what would happen i don’t recall whether or not i’ve had a discussion with him in terms of recovery_of the fees what would happen to the proceeds my assumption was since caspian was paying for it caspian was going to be reimbursed that was my assumption but i don’t recall ever having a direct conversation with brad about it to be honest with you we do not know what petitioner agreed to if anything since he did not testify at the hearing teymourian simply assumed that caspian would be entitled to a recovery_of attorney’s fees because caspian paid them we do not equate teymourian’s assumption with an obligation assumed by petitioner petitioner did not highlight any specific language in the stock buyout agreement that would prove he assumed an obligation our review of the agreement reveals that it is silent on the precise nature of how the payment and reimbursement of fees was to be handled as is the engagement letter the stock buyout agreement does not include a provision for the repayment of attorney’s feesdollar_figure petitioner did not enter into any written_agreement for the repayment of attorney’s fees since we do not find an agreement in the stock buyout agreement and petitioner did not testify we are limited to teymourian’s testimony teymourian testified that he was worried that petitioner would not be willing to or wouldn’t be able to pay the legal fees that was sic necessary and i wanted to make sure that we are sic successful in the outcome of the trial and that i you know i--therefore we decided that it was the right thing to do to pay for all the legal fees and do that it appears to us that teymourian unilaterally decided that caspian would pay petitioner’s attorney’s fees and there was no quid pro quo affecting this strategic decisiondollar_figure thus we find on the facts of this case that petitioner did not assume a contingent obligation to repay the fees to caspian in fact par thereof states in pertinent part buyer shall indemnify and hold harmless seller from and against any and all claims liability damages costs and expenses including without limitation attorneys fees and costs arising from or in any way related to the ownership operation management or business of buyer on account of events which occur subsequent to date in addition there is no evidence that caspian was helping a party with lesser resources or that teymourian would have been less inclined to cause caspian to pay the litigation costs of its employee had he known that he could not recover those fees nor is there evidence that the burden of paying legal fees would have deterred petitioner from challenging respondent’s determinations himself the court_of_appeals highlighted these factors as driving the policy behind sec_7430 and the test it articulated conclusion on the basis of the foregoing we find that petitioner has not met his burden of proving that he assumed either an absolute obligation or a contingent obligation to repay attorney’s fees accordingly petitioner did not incur attorney’s fees and his motions will be denied in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
